LATTIMORE, J.
Appellant was convicted in the district court of Rusk county of selling intoxicating liquor, and his punishment fixed at one year in the penitentiary. The record presents neither statement of facts nor bill of exceptions. The indictment charges in regular form that appellant, on the 23d day of December, 1921, in the county of Rusk, sold to Claud Jimmerson spirituous, vinous, and malt liquors. The. charge of the court submits the offense to the jury in language which is not subject to exception. Finding no error in the record, the judgment will be affirmed.